      Case 2:19-cv-13624-JTM-KWR Document 17 Filed 03/04/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

RICHARD DUCOTE, ESQ. and                      )
AUSTIN LEISER,                                )
                                              )        CIVIL ACTION
               Plaintiffs,                    )
                                              )        NO. 19-cv-13624
       v.                                     )
                                              )        SECTION “H”
THE JUDICIARY COMMISSION                      )
OF LOUISIANA,                                 )        JUDGE MILAZZO
                                              )
               Defendant.                     )
                                              )

        PLAINTIFFS’ MOTION TO AMEND AND SUPPLEMENT COMPLAINT

       Plaintiffs Richard Ducote, Esq. and Austin Leiser, by the undersigned counsel, hereby

move this Honorable Court:

       (1) For the entry of an order pursuant to Fed. R. Civ. P. 19, 20, and 21 to add Sandra

Vujnovich, Esq., in her official capacity, Michelle Beaty, Esq., in her official capacity, and

Edward Walters, Jr., Esq., in his official capacity, as Defendants in this cause; and

       (2) For leave to serve and file on the Defendants, pursuant to Fed. R. Civ. P. 15(d), an

Amended and Supplemental Complaint, attached as Exhibit 1, setting forth certain events that have

occurred since the filing of the Original Complaint.

       In support of this motion, Plaintiffs state as follows:

       1. Fed. R. Civ. P. 21 provides in relevant part that parties may be added by order of the

court on motion of any party at any stage of the action and on such terms as are just.

       2. Fed. R. Civ. P. 19(a) provides in relevant part that a person who is subject to service of

process and whose joinder will not deprive the court of jurisdiction over the subject matter of the

action shall be joined as a party to the action if in the person’s absence complete relief cannot be


                                                  1
      Case 2:19-cv-13624-JTM-KWR Document 17 Filed 03/04/20 Page 2 of 5



accorded among those already parties, or if, under certain circumstances, the person claims an

interest relating to the subject of the action.

          3. Fed. R. Civ. P. 20(a)(2) provides in relevant part that persons may be joined in one

action as defendants if any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences and if any question of law or fact common to all defendants will arise

in the action.

          4. Fed. R. Civ. P. 15(d) provides in relevant part that upon motion of a party the court may

permit the party to serve a supplemental pleading setting forth events that have happened since the

date of the pleading sought to be supplemented.

          5. The parties sought to be added as defendants by this motion are subject to service of

process and their joinder will not deprive the Court of jurisdiction over the subject matter of this

action.

          6. The parties sought to be added as defendants are Sandra Vujnovich, Esq., in her official

capacity as Chief Executive Officer of the Judiciary Commission, Michelle Beatty, Esq., in her

official capacity as Special Counsel to the Judiciary Commission, and Edward Walters, Jr., Esq.,

in his official capacity as Chair of the Judiciary Commission.

          7. As Chief Executive Officer of the Judiciary Commission, Special Counsel to the

Judiciary Commission, and Chair of the Judiciary Commission, all proposed defendants enforce

Louisiana Supreme Court Rule XXII, § 23, governing Confidentiality, which deprives Plaintiffs

of their First and Fourteenth Amendment rights, preventing them from disclosing or discussing the

fact that judicial complaints have been filed, or any information related to Judiciary Commission

proceedings. They also have the power to commence punishment against those who violate the



                                                   2
      Case 2:19-cv-13624-JTM-KWR Document 17 Filed 03/04/20 Page 3 of 5



confidentiality rules. Thus, their conduct arises out of the same series of events as the Defendant

Judiciary Commission of Louisiana and any questions of law or fact arising out of this action will

be common to all defendants.

       8. Further, proposed defendants’ absence may as a practical matter impair or impede

Plaintiffs’ ability to protect their interest. Accordingly, the relief sought in the Complaint cannot

be achieved, or can be achieved only partially or conditionally, without the joinder of Ms.

Vujnovic, Ms. Beaty, and Mr. Walters.

       9. A copy of the Amended and Supplemental Complaint for Declaratory & Injunctive

Relief proposed to be filed if this Motion is granted is attached to this Motion as Exhibit 1. The

Amended and Supplemental Complaint sets forth events that have happened since the date of the

Original Complaint in this cause, specifically, that in a letter dated February 21, 2020, Ms. Leiser

was informed that the Judiciary Commission’s investigation into her complaint was complete and

the file has been closed.

       WHEREFORE, Plaintiffs move that their Motion be granted and that an order be entered

in substantially the form attached to this Motion.

                                                      Respectfully submitted,


                                                      s/_Richard Ducote
                                                      Richard Ducote, Esq.
                                                      (La. Id. #5111)
                                                      In Proper Person and
                                                      Counsel for Plaintiff Austin Leiser

                                                      s/ Victoria McIntyre
                                                      Victoria McIntyre, Esq.
                                                      (La. Id #38344)
                                                      Counsel for Plaintiffs Richard Ducote, Esq.
                                                      and Austin Leiser




                                                 3
      Case 2:19-cv-13624-JTM-KWR Document 17 Filed 03/04/20 Page 4 of 5



                                                     RICHARD DUCOTE, ATTORNEY &
                                                     COUNSELOR AT LAW, APLC
                                                     318 E. Boston Street, Floor 2
                                                     Covington, LA 70433
                                                     Tel: (985) 898-2755
                                                     Fax: (985) 898-2754
                                                     rducote@ducotelaw.com
                                                     vmcintyre@ducotelaw.com

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading has been served on all counsel of record
through the CM/ECF system, this 4th day of March, 2020.

                                                     s/ Victoria McIntyre
                                                     Victoria McIntyre, Esq.
                                                     (La. Id #38344)
                                                     RICHARD DUCOTE, ATTORNEY &
                                                     COUNSELOR AT LAW, APLC
                                                     318 E. Boston Street, Floor 2
                                                     Covington, LA 70433
                                                     Tel: (985) 898-2755
                                                     Fax: (985) 898-2754
                                                     vmcintyre@ducotelaw.com
                                                     Counsel for Plaintiffs Richard Ducote, Esq.
                                                     and Austin Leiser




                                                4
      Case 2:19-cv-13624-JTM-KWR Document 17 Filed 03/04/20 Page 5 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

RICHARD DUCOTE, ESQ. and                      )
AUSTIN LEISER,                                )
                                              )       CIVIL ACTION
               Plaintiffs,                    )
                                              )       NO. 19-cv-13624
       v.                                     )
                                              )       SECTION “H”
THE JUDICIARY COMMISSION                      )
OF LOUISIANA,                                 )       JUDGE MILAZZO
                                              )
               Defendants.                    )
                                              )

                                              ORDER

       Having read and considered Plaintiffs’ Motion to Amend and Supplement Complaint, it is

on this ________ day of __________, 2020, ORDERED that Plaintiffs’ motion be, and hereby is,

GRANTED.

       The Clerk shall docket Exhibit 1 to Plaintiffs’ motion as Plaintiffs’ Amended and

Supplemental Complaint for Declaratory & Injunctive Relief. The Clerk is further directed to

amend the docket and case information to reflect that Sandra Vujnovich, Esq., in her official

capacity, Michelle Beaty, Esq., in her official capacity, and Edward Walters, Jr., Esq., in his

official capacity are additional defendants to this action.




Dated: ________________                               ________________________________
                                                      Jane Triche Milazzo, U.S. District Judge
